Citation Nr: 0801995	
Decision Date: 01/17/08    Archive Date: 01/29/08

DOCKET NO.  03-27 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for bladder cancer, 
including as due to exposure to ionizing radiation and/or 
monoethanolamine (amine) chemical exposure.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from February 1981 to 
March 1987.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  In July 2007, the Board remanded the 
veteran's case to the RO to comply with his request to 
testify during a hearing before a Veterans Law Judge.

In September 2007, the veteran testified during a hearing at 
the RO before the undersigned Veterans Law Judge.  A copy of 
the hearing transcript is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks service connection for bladder cancer that, 
he maintains, is due to exposure to his exposure to ionizing 
radiation and/or amine chemicals in service.  

Service records indicate that the veteran's occupational 
specialty in the United States Navy was submarine nuclear 
propulsion plant operator.  When examined for discharge in 
March 1987, an examiner noted a "total lifetime dose of 
1.025 NCD".  According to the records of occupational 
exposure to ionizing radiation (DD Forms 1141), the veteran's 
total lifetime accumulated dose in March 1987 was 1.039 rem.  

Records indicate that, after service, the veteran was 
employed by the Department of Energy (DOE).  A June 4, 2001 
DOE Fernald Environmental Management Project 
(FEMP)Occupational Radiation Exposure Report, and dosimetry 
records, tracked his occupational exposure to ionizing 
radiation from April 1987 to March 2001.  It was calculated 
as 5.087 (according to an August 2004 response from the Navy 
Dosimetry Center), that made his total lifetime dose 6.126 
rem, with the majority of the dose coming from the private 
sector.  

In September 2000, the veteran was diagnosed with small cell 
carcinoma of the bladder and, in November 2002, he was 
diagnosed with carcinoma in situ.  

A September 4, 2002 opinion from the VA Chief Public Health 
and Environmental Hazards Officer (CPHEHO) found no 
possibility that the veteran's bladder cancer was the result 
of his exposure to ionizing radiation or amine in service.  
It was calculated that exposure to 13.4 rads or less at age 
20 provided a 99 percent credibility that there was no 
reasonable possibility that it was as likely as not that the 
veteran's bladder cancer was related to ionizing radiation 
exposure.  It was further noted that, while certain amines 
were associated with bladder cancer, MEA was not.  

The veteran, a certified health physicist, challenged these 
findings and, in September 2003, provided a dose 
reconstruction indicating that his estimated dose was 1.039 
rem from external sources and between 00 and 74.0 rem from 
internal exposures.  An independent expert was asked to 
reconcile the material difference between the US Navy 
radiation dose assessment of 1.039 rem and the radiation dose 
assessment the veteran prepared.  

A July 5, 2006 dose reconciliation and independent radiation 
dose assessment indicates that an estimate of an internal 
dose to the bladder of 74.0 was not credible.  It was noted 
that the upper bounds of the lifetime service-connected 
external, internal, and medical dosages were estimated to be 
2.08 (2.078); 0.157, and 0.240 rem, respectively, for an 
upper bound total of 2.485 rem.  

Based upon the independent expert's assessment, a July 13, 
2006 CPHEHO opinion indicates that it is unlikely that the 
veteran's small cell carcinoma of the bladder and his 
carcinoma in situ can be attributed to occupational exposure 
to ionizing radiation in service.  It was noted that the 
bladder was considered to have a moderate comparative 
susceptibility to radiation-induced cancer and the strength 
of the evidence linking bladder cancer induction to radiation 
exposure was felt to be convincing.  Further, the Interactive 
Radioepidemiological Program (IREP) of the National Institute 
for Occupational Safety and Health (NIOSH) was used to 
estimate the likelihood that exposure to ionizing radiation 
during military service was responsible for individual 
bladder cancer.  The computer software calculated 99th 
percentile values for the probability of causation of 5.54 
percent and 5.02 percent.  If only the military occupational 
doses were considered, the 99th percentile values for the 
probability of causation became 4.62 percent and 4.19 
percent.  

However, during his September 2007 Board hearing, and in the 
written evidence he submitted at the time (some duplicative 
of that previously considered by the independent consultant), 
the veteran challenged VA's findings and said that the cancer 
model used in VA's calculations of the probability of the 
occurrence of his small cell cancer diagnosed in 2000 was 
incorrect.  

First, the veteran argued that a miscalculation occurred 
because there were no radioepidemiological studies to 
determine the cancer incident rate for exposure from his 
particular type of cancer.  

Second, in his written information, the veteran said that 
SENES (the company contracted by NIOSH to develop the IREP) 
documentation indicates that the excess relative risk for 
cancer cell types may be different for cancers in the same 
organ, when based upon epidemiological studies.  According to 
the veteran, VA used a study for bladder cancer as a whole, 
rather than for small cell bladder cancer that is very 
specific (see hearing transcript, page 8).  The veteran 
looked at the probability of causation under the guise of the 
excess of relative risk (Id. at page 9).  According to the 
veteran, his calculations changed the probability of 
causation from a minimum of 85 1/2 percent to a maximum of 95.4 
percent.  His written documents explain his calculations.

Third, the veteran said that the Health Physics Society "Ask 
the Expert" program reports that his cancer is not included 
in the bladder cancer model.  He provided copies of June 2007 
electronic messages from a representative of that 
organization to him.  

Fourth, the veteran said that new documents include life span 
studies and cancer rate estimates from atomic bomb survivors 
that are not incorporated in the VA estimates.  He submitted 
a copy of a report entitled "Solid Cancer Incidence in 
Atomic Bomb Survivors: 1958-1998", Preston, D.L., et. al., 
Radiation Research, 168, 1-64 (2007).

Also, at his hearing, the veteran contended that the NIOSH 
program used to develop his dose reconstruction was 
improperly applied by VA as laws prohibited its use for naval 
reactors.  The veteran said that VA erred in its dose 
reconstruction when it noted that, if he worked in 
radioactively contaminated areas he would have monitoring 
completed upon exiting.  He said that type of monitoring was 
an internal body count that he had once during his military 
career, just before the end of his service.

Finally, the Board notes that, in May 2007, the Board 
responded to the veteran's Freedom of Information Act (FOIA) 
request, and provided him with a copy of all the information 
in his claims files (900 pages).  However, during his 
hearing, he said he did not receive what he requested, namely 
"the raw data" used to develop his dose reconstruction (see 
hearing transcript at page 12), although it is unclear what 
further information the veteran seeks, given that he now has 
copies of the September 2002 and July 2006 opinions with 
their attachments.

In light of all the above, the Board is of the opinion that 
further development is warranted to reconcile the continued 
material difference between the US Navy and independent 
expert radiation dose assessment of 1.039 rem and the 
radiation dose assessment submitted by the veteran in 
September 2007.  

Accordingly, the case is REMANDED for the following action:

1.	The RO/AMC should contact the veteran 
and request that he specifically 
describe what additional information or 
"raw data" he seeks, beyond that 
included among the documents provided 
to him by the Board in May 2007.

2.	The veteran should be advised that he 
may submit any additional evidence in 
his possession relevant to the claim on 
appeal.

3.	Consistent with VA procedures and 
policies, and to the extent feasible, 
the CPHEHO should provide the veteran 
with any additional available 
information identified by him regarding 
the raw data used to develop his dose 
reconstruction.  If this information is 
unavailable, a note to that effect 
should be placed in the claims file, 
and the veteran and his representative 
so advised in writing. 

4.	The veteran's claims folders, including 
the material submitted by him on 
September 19, 2007, should be referred 
to the Under Secretary for Health, 
through the CPHEHO, to provide a 
reconciliation of the material 
difference between the U.S. Navy 
external radiation dose assessment of 
1.039 rem and the veteran's September 
2007 radiation dose estimate, and for 
another opinion as to whether it is at 
least as likely as not, that the 
veteran's bladder cancer (small cell 
carcinoma) is due to exposure to 
ionizing radiation in service.  In 
rendering its opinion, the CPHEHO is 
requested to address the arguments 
raised by the veteran in his September 
2007 oral testimony and written 
evidence submitted at the time

5.	Thereafter, the RO should readjudicate 
the veteran's claim for service 
connection for bladder cancer, to 
include as due to exposure to ionizing 
radiation/amine chemicals.  If the 
benefits sought on appeal remain 
denied, the veteran and his 
representative should be provided with 
a supplemental statement of the case 
(SSOC).  The SSOC should contain notice 
of all relevant actions taken on the 
claim, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal since the 
October 2006 statement of the case.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



